                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Philip A. Brimmer

Criminal Case No. 18-cr-00470-PAB-11

UNITED STATES OF AMERICA,

       Plaintiff,

v.

11. JASON OAKS,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on defendant Jason Oaks’ Motion for

Revocation of Magistrate Judge’s Detention Order [Docket No. 216] of Magistrate

Judge Scott Varholak’s Order of Detention [Docket No. 139], entered on March 26,

2019. The United States has filed a response [Docket No. 221].

       Defendant seeks revocation of the magistrate judge’s detention order under 18

U.S.C. § 3145(b) and requests that he be released on an unsecured bon d. Docket No.

216 at 5. At the detention hearing on March 26, 2019, the defendant did not contest

detention. Id. at 2.

                Requirements for Detention Under the Bail Reform Act

       Under the Bail Reform Act, a defendant may be detained pending trial only if a

judicial officer finds “that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person

and the community.” 18 U.S.C. § 3142(e). The government bears the burden of proof
at a detention hearing. Id. The government must prove risk of flight by a

preponderance of the evidence and must prove dangerousness to any person or to the

community by clear and convincing evidence. 18 U.S.C. § 3142(f).

      In deciding whether there are conditions of release that would assure the

appearance of the defendant and the safety of the community, the magistrate judge

must consider the following factors:

      (1) the nature and circumstances of the offense charged, including
      whether the offense is a crime of violence, a violation of section 1591, a
      Federal crime of terrorism, or involves a minor victim or a controlled
      substance, firearm, explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including --

             (A) the person’s character, physical and mental condition, family
      ties, employment, financial resources, length of residence in the
      community, community ties, past conduct, history relating to drug or
      alcohol abuse, criminal history, and record concerning appearance at
      court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
      was on probation, on parole, or on other release pending trial, sentencing,
      appeal, or completion of sentence for an offense under Federal, State, or
      local law; and

      (4) the nature and seriousness of the danger to any person or the
      community that would be posed by the person’s release. . . .

      Count One of the indictment names the defendant, among others, and charges a

conspiracy to distribute more than five kilograms of cocaine. This count carries a ten-

year mandatory minimum and a maximum sentence of life imprisonment. Therefore,

pursuant to 18 U.S.C. § 3142(e)(3)(A), Count One has a rebuttable presum ption of

pretrial detention. In order to rebut this presumption, a defendant must produce some


                                            2
evidence. United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991). Althoug h a

defendant may present evidence and rebut the presumption, the Court may

nevertheless take the presumption into account as a factor in determining whether

detention is appropriate. Id. The defendant is also charged with three other counts

(use of a communications device in connection with drug trafficking; and two counts of

possession with intent to distribute more than 500 grams of cocaine). Docket No. 1.

The drug counts also carry a rebuttable presumption of detention.

       At the conclusion of the detention hearing, the magistrate judge found that the

defendant had failed to rebut the presumption of detention and also found, by a

preponderance of the evidence, that the defendant was a flight risk and, by clear and

convincing evidence, that the defendant would be a danger to the community if

released on conditions of bond. Docket No. 139 at 3.

       The standard for the district court’s review of a magistrate judge’s detention

order under Section 3145(a) is de novo. United States v. Cisneros, 328 F.3d 610, 616

n.1 (10th Cir. 2003). The Court may conduct such review by considering the evidence

that the magistrate judge based his detention decision on and, in its discretion, by

reviewing any additional proffers on appeal. United States v. Davidson, 1992 WL

144641, at *2 (N.D.N.Y. June 18, 1992).

       The defendant’s motion for review is based on the following arguments: (a) the

charges against the defendant are nonviolent crimes; (b) the defendant has close ties

to the Denver area; (c) his adult criminal history is minimal; (d) he has regular

employment in the area; (e) the defendant did not attempt to flee the area while the



                                             3
arrest warrant was outstanding; and, most importantly, (f) he could receive medical

treatment for his broken nose if he were released on bond. Docket No. 216 at 4-5.

                         Charges Are For Non-Violent Crimes

       While it is true that the crimes charges against the defendant do not allege

violence, two of them nevertheless carry a presumption of detention. Assuming that the

facts referred to in the motion are true, the Court finds that the defendant has failed to

rebut the presumption of detention.

                       Ties to the Denver Area and Employment

       The defendant argues that he has close family members that could house him

and take him to medical appointments. The defendant claims that he could get

employment. Id. The defendant appears to be from Denver and was residing in the

Denver area. The Court agrees with the defendant that he has personal and f amily ties

to Denver. However, the government claims that the Denver knew that a warrant had

been issued for his arrest, but he was nevertheless a fugitive for five months. While the

defendant says that there is no evidence that he committed any crimes while the

warrant was pending, his community and family ties did not induce him to turn himself

in, which means this factor, while weighing in his favor, does not carry much weight.

                          Defendant’s Adult Criminal History

       The defendant argues that he has minimal criminal history as an adult. Id. at 4.

Although the defendant’s criminal history after he turned eighteen does not involve any

felony convictions, his criminal history cannot be characterized as minor. Rather, he

has numerous adult misdemeanor convictions, including convictions for domestic



                                             4
violence and interference with a police officer. Docket No. 145 at 5, 7. The defendant

had his probationary sentence on a Denver solicitation conviction revoked and

reinstated in 2016 and failed to appear in that case in 2017. Id. at 7. The defendant’s

adult criminal history does not weigh in favor of release.

                            Defendant’s Medical Condition

       The defendant claims that his nose was broken at the time of his arrest and that

he has developed severe sleep deprivation issues while in custody. Docket No. 216 at

4-5. The defendant seems to argue that he could treat his nose and sleep conditions if

released on bond. While is seems likely that the defendant, with the assistance of his

family, could seek treatment for those conditions on bond, the def endant does not

explain whether he has received treatment in custody or when he expects to be treated.

The Court considers this factor to weigh somewhat in favor of release.

                   Strength of the Evidence Against the Defendant

       In response to the defendant’s motion, the government proffers evidence in

support of the argument that the case against the defendant is strong. The government

obtained permission to tap the telephones of the defendant’s girlfriend, co-defendant

Aide Paola Tarango. Docket No. 221 at 6. Moreover, investigators observed the

defendant and Ms. Tarango pick up cocaine that both of them had purchased. In

particular, the government notes a telephone call on March 3, 2018, wherein the

defendant allegedly discusses the price of a kilogram of cocaine with Ms. Tarango

related to an order to supplier Oliver Salazar-Felix. Id. at 11. The next day

investigators observed the defendant and Ms. Tarango arrive at the home of Salazar-



                                             5
Felix at the agreed upon time. Ms. Tarango called Salazar-Felix to let him know that

she had arrived and to confirm the quantity (two kilograms) and price ($25,500 for each

kilogram). Salazar-Felix told them that the delivery had to be delayed until the next day.

Id. On March 5, investigators observed a suspected source of supply deliver drugs to

Salazar-Felix’s home and the defendant and Ms. Tarango arrive separately to pick the

shipment up. Id. The defendant carried a bag (believed to be money) into Salazar-

Felix’s house. After approximately 20 minutes, he left carrying the same bag and put

something from the bag in his vehicle and then give the bag to Ms. Tarango. Id. More

importantly, the defendant has filed a notice of disposition in this case. Docket No. 181.

The government states that the defendant intends to plead guilty to conspiracy,

presumably to Count One. This is obviously a strong indication of the defendant’s

culpability. A plea of guilty to Count One will require, unless exceptional circumstances

are shown, that the defendant be remanded. See 18 U.S.C. § 3145(c). The change of

plea hearing is set for September 20, 2019. Docket No. 200. Thus, the government

argues that, if the defendant were released on bond, he would have only a month

before going back into custody. Docket No. 221 at 14. The Court agrees that there is

strong evidence of the defendant’s culpability.

                                       Conclusion

       Reviewing de novo the Pretrial Services Report, the arguments of the parties,

the proffers of the United States, Docket No. 221, and the def endant’s notice of

disposition, the Court finds that there that is no combination of conditions that would

ensure the safety of the community and assure the appearance of the defendant. The



                                            6
government has shown clear and convincing evidence that the defendant is involved in

trafficking cocaine, which involvement presents a danger to the community. The

defendant’s recent revocation of probation and failure to appear and his failure to turn

himself in on this case demonstrate by a preponderance of the evidence that the

defendant poses a risk of flight. While the defendant may be motivated not to flee

given his need for medical treatment, this factor is outweighed by the above-noted

factors. Upon de novo review, the Court finds that the defendant should be detained

until his change of plea hearing.

      Wherefore, it is

      ORDERED that defendant Jason Oaks’ Motion for Revocation of Magistrate

Judge’s Detention Order [Docket No. 216] is denied.


      DATED August 19, 2019.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            7
